Case 21-31121-sgj11 Doc 3 Filed 06/17/21                  Entered 06/17/21 15:16:27   Page 1 of 11




SIDLEY AUSTIN LLP
Thomas R. Califano (10369867)
Andres Barajas (pro hac vice application forthcoming)
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

Duston McFaul (24003309)
Charles M. Persons (24060413)
Maegan Quejada (24105999)
Jeri Leigh Miller (24102176)
Juliana L. Hoffman (24106103)
2021 McKinney Ave
Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Proposed Counsel for the Debtors and
Debtors in Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

----------------------------------------------------- §
In re:                                                §
                                                      §
GVS TEXAS HOLDINGS I, LLC,                            §    Case No. 21-31121
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
GVS PORTFOLIO I B, LLC,                               §    Case No. 21-31119
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
Case 21-31121-sgj11 Doc 3 Filed 06/17/21                        Entered 06/17/21 15:16:27   Page 2 of 11




GVS PORTFOLIO I, LLC,                                   §        Case No. 21-31120
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
WC MISSISSIPPI STORAGE                                  §        Case No. 21-31125
PORTFOLIO I, LLC,                                       §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS NEVADA HOLDINGS I, LLC,                             §        Case No. 21-31126
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
                                                        §
In re:                                                  §
                                                        §
GVS OHIO HOLDINGS I, LLC                                §        Case No. 21-31123
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS MISSOURI HOLDINGS I, LLC,                           §        Case No. 21-31127
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS NEW YORK HOLDINGS I, LLC                            §        Case No. 21-31128



                                                            2
Case 21-31121-sgj11 Doc 3 Filed 06/17/21                        Entered 06/17/21 15:16:27   Page 3 of 11




                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS INDIANA HOLDINGS I, LLC                             §        Case No. 21-31129
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS TENNESSEE HOLDINGS I, LLC,                          §        Case No. 21-31131
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS TEXAS HOLDINGS II, LLC                              §        Case No. 21-31122
LLC,                                                    §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
                                                        §
GVS OHIO HOLDINGS II, LLC                               §        Case No. 21-31124
GP LLC,                                                 §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS ILLINOIS HOLDINGS I, LLC,                           §        Case No. 21-31130
                                                        §
                  Debtor.                               §
                                                        §



                                                            3
Case 21-31121-sgj11 Doc 3 Filed 06/17/21                      Entered 06/17/21 15:16:27   Page 4 of 11




Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
GVS COLORADO HOLDINGS I, LLC §                                 Case No. 21-31132
                                                      §
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §

        EMERGENCY MOTION OF DEBTORS PURSUANT TO BANKRUPTCY
       RULE 1015(b) AND LOCAL RULE 1015-1 FOR ORDER DIRECTING JOINT
                    ADMINISTRATION OF CHAPTER 11 CASES

        GVS Texas Holdings I, LLC (“GVS Texas”) and its affiliated debtors and debtors-in-

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) submit this

motion (this “Motion”), under Rule 1015 of the Federal Rules of Bankruptcy Procedures

(the “Bankruptcy Rules”) and Rule 1015-1 of the Bankruptcy Local Rules for the United States

Bankruptcy Court for the Northern District of Texas (the “Local Rules”). The Debtors seek entry

of an order directing the joint administration of these chapter 11 cases for procedural purposes

only. In support of this Motion, the Debtors submit the Declaration of Robert D. Albergotti in

Support of the Debtors’ Emergency Motion Pursuant to Rule 1015(b) and Local Rule 1015-1 for

Order Directing Joint Administration of Chapter 11 Cases (the “Joint Administration

Declaration”), which is attached hereto as Exhibit B. In further support of this Motion, the Debtors

respectfully state as follows:

                                   Status of the Cases and Jurisdiction

        1.       On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Northern District of Texas (the “Court”). The Debtors continue to operate their business

and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the


                                                          4
Case 21-31121-sgj11 Doc 3 Filed 06/17/21               Entered 06/17/21 15:16:27       Page 5 of 11




Bankruptcy Code. No party has requested the appointment of a trustee or examiner in these cases,

and no statutory committee has been appointed.

          2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the District Court’s Miscellaneous Order No. 33, Order of Reference of Bankruptcy Cases

and Proceedings Nunc Pro Tunc dated August 3, 1984. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2).

          3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.      The statutory and other bases for the relief requested in this Motion are Bankruptcy

Code section 105(a), Bankruptcy Rules 1015 and 6003, and Local Rule 1015-1.

                                     Background of the Debtors

          5.      The Debtors are limited liability companies with the principal business of owning

a wide array of properties functioning principally as self-storage and parking facilities. The

properties managed by a non-Debtor operating affiliate that maintains, manages and operates the

facilities. The Debtors have approximately 64 storage locations in Texas, Colorado, Illinois,

Indiana, Mississippi, Missouri, Nevada, New York, Ohio, and Tennessee. Six of the properties

are in the Dallas-Fort Worth Metroplex, with an additional 28 located elsewhere in the State of

Texas. Since their formation, the Debtors and their non-Debtor operating affiliate have generated

revenue and marketed their services as “Great Value Storage 1,” and maintain approximately

30,811 units, totaling 4,103,764 square feet. The storage units offer secure storage with 24-hour

security systems, both climate controlled and non-climate controlled, RV, car, and boat parking,

moving and storage supplies and moving truck rentals. In addition to conventional storage units,

the GVS Portfolio includes 1,380 covered and uncovered vehicle parking units; thirteen office,



1
    www.greatvaluestorage.com


                                                   5
Case 21-31121-sgj11 Doc 3 Filed 06/17/21             Entered 06/17/21 15:16:27        Page 6 of 11




warehouse and retail commercial spaces; four campsites; seven billboards; and, two cell tower

leases.

          6.   The Debtors own the properties, and the facilities are managed and operated by a

non-Debtor affiliate responsible for the leasing, management, and operation of the storage

facilities. The Debtors generate revenue through the regular and periodic collection of rents from

the thousands of tenants who lease storage space at the properties.

          7.   The Debtors’ board consists of Robert D. Albergotti, an independent director, Natin

Paul, Richard Arthur, an independent director, and Colleen De Vries, an independent director.

Each of the Debtors are directly or indirectly owned by GVS Portfolio I, LLC, GVS Portfolio I B,

LLC, and GVS Portfolio I C, LLC.

                                         Relief Requested

          8.   By this Motion, the Debtors seek entry of an order, substantially in the form

attached to this Motion as Exhibit A (the “Order”), directing joint administration of these

chapter 11 cases for procedural purposes only. To that end, the Debtors respectfully request that

a docket entry—substantially similar to the following—be entered on the docket of each of the

Debtors to reflect the joint administration of these chapter 11 cases:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the Northern District of Texas directing
               joint administration of the chapter 11 cases of: GVS Texas Holdings
               I, LLC, Case No. 21-31121; GVS Portfolio I B, LLC, Case No.
               21-31119; GVS Portfolio I, LLC, Case No. 21-31120; WC
               Mississippi Storage Portfolio I, LLC, Case No. 21-31125; GVS
               Nevada Holdings I, LLC, Case No. 21-31126; GVS Ohio Holdings
               I, LLC Case No. 21-31123; GVS Missouri Holdings I, LLC, Case
               No. 21-31127; GVS New York Holdings I, LLC, Case No.
               21-31128; GVS Indiana Holdings I, LLC Case No. 21-31129; GVS
               Tennessee Holdings I, LLC, Case No. 21-31131; GVS Texas
               Holdings II, LLC Case No. 21-31122; GVS Ohio Holdings II, LLC
               Case No. 21-31124; GVS Illinois Holdings I, LLC, Case No.


                                                 6
Case 21-31121-sgj11 Doc 3 Filed 06/17/21              Entered 06/17/21 15:16:27           Page 7 of 11




               21-31130; and GVS Colorado Holdings I, LLC, Case No. 21-31132.
               All further pleadings and other papers shall be filed in and all further
               docket entries shall be made in Case No. 21-31121.

       9.      Further, the Debtors request that the Court maintain one file and one docket for all

of the jointly administered chapter 11 cases under the case of GVS Texas Holdings I, LLC, and

that these chapter 11 cases be administered under a consolidated caption, as follows:

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                    §
In re:                              §                  Chapter 11
                                    §
GVS TEXAS HOLDINGS I, LLC, et al.,1 §                  Case No. 21-31121
                                    §
       Debtors.                     §                  (Jointly Administered)
                                    §

__________________________________
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Portfolio I B,
LLC (7171); GVS Portfolio I, LLC (6441); WC Mississippi Storage Portfolio I, LLC (0423); GVS
Nevada Holdings I, LLC (4849); GVS Ohio Holdings I, LLC (6449); GVS Missouri Holdings I,
LLC (5452); GVS New York Holdings I, LLC (5858); GVS Indiana Holdings I, LLC (3929); GVS
Tennessee Holdings I, LLC (5909); GVS Texas Holdings II, LLC (1225); GVS Ohio Holdings II,
LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS Colorado Holdings I, LLC (0408).
The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas 78701.

       10.     The Debtors further respectfully request that the Court order that the foregoing

caption satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

       11.     Finally, the Debtors seek authority to file the monthly operating reports as required

by the U.S. Trustee Operating Guidelines on a consolidated basis; provided, however, those

disbursements will be listed on a Debtor-by-Debtor basis.

                                    Basis for Relief Requested

       12.     Bankruptcy Rule 1015(b) provides that if “two or more petitions are pending in the

same court by or against . . . a debtor and an affiliate, the court may order a joint administration of


                                                  7
Case 21-31121-sgj11 Doc 3 Filed 06/17/21              Entered 06/17/21 15:16:27       Page 8 of 11




the estates.” The Debtors are “affiliates” as that term is defined in section 101(2) of the Bankruptcy

Code. Local Rule 1015-1 provides for the joint administration of related chapter 11 cases.

Accordingly, the Bankruptcy Code, Bankruptcy Rules, and Local Rules authorize the Court to

grant the relief requested in this Motion.

       13.     As noted above, the Debtors filed the Joint Administration Declaration

contemporaneously with this Motion. The Joint Administration Declaration establishes that the

joint administration of the Debtors’ respective estates is warranted and will ease the administrative

burden for the Court and parties in interest.

       14.     Joint administration will promote efficiency and will ease the administrative burden

on the Court and all parties in interest. Because the Debtors’ financial affairs and business

operations are closely related, many of the motions, hearings, and orders in the bankruptcy

proceedings will affect all of the Debtors. Joint administration will significantly reduce the volume

of paper that otherwise would be filed with the Clerk of the Court, because it will avoid the

preparation, replication, service, and filing, as applicable, of duplicative notices, applications and

orders. Joint administration will therefore render the completion of various administrative tasks

less costly, and will minimize the number of unnecessary delays. The relief requested by this

Motion will also simplify supervision of the administrative aspects of these cases by the Office of

the United States Trustee.

       15.     Further, joint administration of the Chapter 11 Cases will not prejudice or adversely

impact the rights of the Debtors’ creditors because the relief sought herein is purely procedural

and is not intended to affect substantive rights. Each creditor may still file a claim against

individual estates, as applicable. Moreover, all creditors will benefit from the reduced costs that




                                                  8
Case 21-31121-sgj11 Doc 3 Filed 06/17/21                   Entered 06/17/21 15:16:27            Page 9 of 11




will result from the joint administration of the Chapter 11 Cases. The relief requested in this

Motion has been granted in other large and complex chapter 11 cases in this District. 2

        16.      For these reasons, the Debtors respectfully submit that the relief requested herein

is in the best interest of the estates and will reduce administrative burdens on the Court and all

parties in interest, and therefore should be granted.

                                        Emergency Consideration

        17.      In accordance with this District’s Procedures for Complex Chapter 11 Cases, the

Debtors respectfully request emergency consideration of this Motion pursuant to Bankruptcy

Rule 6003, which empowers a court to grant relief within the first 21 days after the commencement

of a chapter 11 case “to the extent that relief is necessary to avoid immediate and irreparable harm.”

To avoid confusion and facilitate a smooth transition into these chapter 11 cases, it is critical that

the cases be jointly administered from the outset, a period during which there will be a significant

volume of docket filings and other procedures. Accordingly, the Debtors respectfully submit that

they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 and,

therefore, respectfully request that the Court approve the relief requested in this Motion on an

emergency basis.




2
  See, e.g., In re Tuesday Morning, Case No. 20-31476 (HDH) (Bankr. N.D. Tex. May 28, 2020) [ECF No. 66]
(authorizing joint administration); In re Diamondback Industries, Inc., Case No. 20-41504 (ELM) (Bankr. N.D. Tex.
April 28, 2020) [ECF No. 41] (same); In re The LaSalle Group, Inc., Case No. 19-31484 (SGJ) (Bankr. N.D. Tex.
May 7, 2019) [ECF No. 35] (same); In re PHI, Inc., Case No. 19-30923 (HDH) (Bankr. N.D. Tex. Mar 19, 2019)
[ECF No. 57]; In re SAS Healthcare, Inc., Case No. 19-40401 (MXM) (Bankr. N.D. Tex. Feb. 6, 2019) [ECF No. 44]
(same); In re Senior Care Centers, LLC, Case No. 18-33967 (BJH) (Bankr. N.D. Tex. Dec. 7, 2018) [ECF No. 65]
(same); In re PFO Global, Inc. Case No. 17-30355 (HDH) (Bankr. N.D. Tex. Feb. 3, 2017) [ECF No. 22] (same); In
re Preferred Care, Inc., Case No. 17-44642 (MXM) (Bankr. N.D. Tex. Nov. 20, 2017) [ECF No. 89] (same); In re
BFN Operations LLC, Case No. 16-32435 (BJH) (Bankr. N.D. Tex. Jun. 21, 2016) [ECF No. 39] (same);In re Erickson
Incorporated, Case No. 16-34393 (HDH) (Bankr. N.D. Tex. Nov. 10, 2016) [ECF No. 39] (same).



                                                       9
Case 21-31121-sgj11 Doc 3 Filed 06/17/21               Entered 06/17/21 15:16:27       Page 10 of 11




                                         Reservation of Rights

        18.     Nothing contained herein is intended to be or shall be construed as (i) an admission

as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any party in

interest’s rights to dispute any claim, (iii) a waiver of the Debtors’ or any other party in interest’s

rights under the Bankruptcy Code or any other applicable law, or (iv) an approval or assumption

of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

Likewise, if the Court grants the relief sought herein, any payment made pursuant to the Court’s

order is not intended to be and should not be construed as an admission to the validity of any claim

or a waiver of the Debtors’ or any party in interest’s rights to dispute such claim subsequently.

                                                Notice

        19.     Notice of this Motion has been provided by email, facsimile, or overnight courier

to: (a) the Office of the U.S. Trustee for the Northern District of Texas; (b) the holders of the

largest unsecured claims against the Debtors (on a consolidated basis); (c) Wells Fargo Bank,

National Association, or counsel thereto; (d) Wilmington Trust, National Association, or counsel

thereto; (e) ESS-GVS Holdings LLC, or counsel thereto; (f) RREF III Storage LLC, or counsel

thereto; (g) Midland Loan Services, a division of PNC Bank, National Association, or counsel

thereto; (h) the United States Attorney’s Office for the Northern District of Texas; (i) the Internal

Revenue Service; (j) the state attorneys general for states in which the Debtors conduct business;

and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                           No Prior Request

        20.     No prior request for the relief sought in this Motion has been made by the Debtors

to this or any other court.


                                                  10
Case 21-31121-sgj11 Doc 3 Filed 06/17/21        Entered 06/17/21 15:16:27     Page 11 of 11




 Dated: June 17, 2021                             Respectfully submitted,
        Dallas, Texas
                                                  SIDLEY AUSTIN LLP


                                                  /s/ Charles M. Persons
                                                  Thomas R. Califano (10369867)
                                                  Andres Barajas (pro hac vice application
                                                  forthcoming)
                                                  787 Seventh Avenue
                                                  New York, New York 10019
                                                  Telephone: (212) 839-5300
                                                  Facsimile: (212) 839-5599

                                                  Duston McFaul (24003309)
                                                  Charles M. Persons (24060413)
                                                  Maegan Quejada (24105999)
                                                  Jeri Leigh Miller (24102176)
                                                  Juliana L. Hoffman (24106103)
                                                  2021 McKinney Ave
                                                  Suite 2000
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 981-3300
                                                  Facsimile: (214) 981-3400

                                                  Proposed Counsel for the Debtors and
                                                  Debtors in Possession




                                           11
